butDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionally, the abstract is over 150 words in length.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
Claim Objections
Claims 31-33, 39, 45-46, 57-58, 60-61 are objected to because of the following informalities:  These claims use the verb “comprise” to recite numeric limitations.  Comprising is understood to mean “including” but is open-ended such that it can include additional limitations (please see MPEP 2111.03 for the exact definition for comprising).  When the term “comprise” is used with numeric limitations, the limitation can be interpreted such that the numeric limitation is not binding.  For example, claim 31 recites: “wherein a greatest dimension of the first and/or the second front spot is comprised between 50 µm and 250 µm.”  This limitation can be interpreted such that the dimension is between 50 µm and 250 µm but not necessarily so, i.e. a measurement outside of these bounds is permissible.  For the purpose of the examination, these numeric limitations will be interpreted as binding.  For example, claim 31 will be interpreted as “wherein a greatest dimension of the first and/or the second front spot is    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 29 recites “the distance, taken along the direction of welding, between the centers of the first and second front laser beams being smaller than or equal to 5 mm.”  However, the recited “distance” appears to be perpendicular to the “direction of welding” (referring to fig. 2, where the distance between the first beam spot 18 and the second beam spot 20 is perpendicular to the direction of welding 11).  For the purpose of the examination, the limitation will be interpreted as “the distance, perpendicular to the direction of welding, between the centers of the first and second front laser beams being smaller than or equal to 5 mm.”
Claim 30 recites the limitation "where at each moment in time of the butt welding.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recitation to the butt welding was meant to refer to butt welding method of line 1 in claim 29 or the butt welding step of emitting laser beams in lines 7-8 of claim 29.  For the purpose of the examination, the claimed “but welding” of claim 30 will be interpreted as the butt welding step from lines 7-36 of claim 29, i.e. not the entire butt welding method required by lines 1-36 of claim 29.
Claim 30 recites “wherein, at each moment in time of the butt welding, a volume of a melt bath created by the first and second front laser beams is separate from a volume of a melt bath created by the back laser beam.”  However, it is not clear how the first and second laser beams melt the material to create one volume, which is a separate volume from that created by the back laser beam (based on the fig. 2 from the Drawings, where each of the front beams create melt pools on separate sheets of metal).  The Specification discloses that “the volume of the first melt bath 13 is separated from the volume of the second melt bath” and that “a solid phase region of the metal sheets 2, 4 remains between the first melt bath 13 and the second melt bath” (paragraphs 0057 and 0058).  For the purpose of the examination, the limitation will be interpreted as “wherein, at each moment in time of the butt welding, a volume of a melt bath created by the first front laser beam and a separate volume of a melt bath created by the second front laser beamare each separate from a volume of a melt bath created by the back laser beam.”
Claim 36 recites “wherein the centers of the first and second front spots are arranged at a distance from one another along the direction of welding.”  However, the recited “distance” appears to be perpendicular to the “direction of welding” (referring to fig. 2, where the distance between the first beam spot 18 and the second beam spot 20 is perpendicular to the direction of welding 11).  For the purpose of the examination, the limitation will be interpreted as “wherein the centers of the first and second front spots are arranged at a distance from one another perpendicular to 
Claim 47 recites “wherein the back spot has a circular contour or an elongated shape along a direction of elongation parallel to the direction of welding.”  However, it is not clear how a back spot, which possesses the alternative of a circular contour (presumed to be in a shape of a circle), can also then possess a “direction of elongation.”  Referring to paragraph 00125 of the Specification, the limitation “along a direction of elongation parallel to the direction of welding” appears to be intended to modify the “elongated shape” and not the “circular contour.”  For the purpose of the examination, the limitation will be interpreted as “wherein the back spot has a circular contour or an elongated shape, wherein the elongated shape is elongated along a direction of elongation parallel to the direction of welding.”
Regarding claim 54, the term “dedicated” is a relative term which renders the claim indefinite. The term “dedicated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Referring to paragraph 0095 of the Specification, for the purpose of the examination, the limitation “dedicated” will be interpreted as originating from a single source laser. 
Claims 31-35, 37-46, 48-53, and 55-62 are rejected based on their dependency to claim 29.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 36 recites “wherein the centers of the first and second front spots are arranged at a distance from one another along the direction of welding.”  However, claim 36 depends on claim 29, which recites “the first metal sheet and the second metal sheet and the distance, taken along the direction of welding, between the centers of the first and second front laser beams being smaller than or equal to 5 mm.”  Claim 36 appears to require that the distance between the centers of the first and second front spots is simply a “distance” without any restrictions.  In contrast, claim 29 requires a distance that is more restrictive, being less than or equal to 5 mm.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 31-33, 36, 47, 51-54, 56-57, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 29, Yagodkin teaches a method for butt laser welding two metal sheets (figs. 9 and 10, “seam weld,” paras 030 and 031), the method comprising: providing a first metal sheet and a second metal sheet (“FIG. 9 provides a seam weld of two work pieces comprising different aluminum alloys of different thicknesses,” para 052; “aluminum alloy” also taught for fig. 10, para 053; see construed first and second sheets below for fig. 9), the first and second metal sheets each respectively having two main faces and a lateral face joining the two main faces (“One work piece was 1.2 mm thick…and the other was 1.5 mm thick,” para 52; the join region of the work pieces in a thickness dimension is construed as the claimed “lateral face”); positioning the first and second metal sheets such that the lateral faces thereof face one another (positioning the work pieces together to achieve a weld seam, as shown in fig. 9), the positioning of the first and second metal sheets defining a median plane perpendicular to the main faces of the first and second metal sheets (construed as a plane that is perpendicular to the weld shown in fig. 9); and butt welding the first and second metal sheets along a direction of welding (construed as shown in the annotated fig. 9 figure below), the butt welding comprising simultaneously emitting: a first front laser beam (see annotated fig. 3 below) along a first front emitting axis (construed as the axis the beam is projected on when leaving bulk optic 34, fig. 2), the first front emitting axis intersecting one of the two main faces of the first metal sheet (in paragraphs 015-016, Yagodkin describes improving the weld by using two upstream fiber laser modules to conduct “surface material displacement” to remove coatings of the workpieces prior to welding; construed such that lower right beam of fig. 3 intersects examiner-construed first sheet of fig. 9), the first front laser beam creating a first front spot at the intersection with said main face of the first metal sheet (see annotations on fig. 6 below), an energy density of the first front laser beam being greater than or equal to 106 W/cm2 (“They were welded with a three spot configuration with all of the spots being 100 microns in diameter. The two lead fibers each were fed by 300 W CW lasers and the trailing spot had a 3.6 kW CW laser feeding it,” para 052; using a radius of .05 mm and 300 W, calculated to be 3.8x106 W/cm2 for the lead fibers), the first front laser beam generating a first front keyhole in the first metal sheet at the first front spot (see annotations in fig. 6); a second front laser beam (see annotated fig. 3 below) along a second front emitting axis (construed as the axis the beam is projected on when leaving bulk optic 34, fig. 2), the second front emitting axis intersecting one of the two main faces of the second metal sheet (in paragraphs 015-016, Yagodkin describes improving the weld by using two upstream fiber laser modules to conduct “surface material displacement” to remove coatings of the workpieces prior to welding; construed such that lower left beam of fig. 3 intersects examiner-construed second sheet of fig. 9), the second front laser beam creating a second front spot (see annotated fig. 6 below) at the intersection with said main face of the second metal sheet, an energy density of the second front laser beam being greater than or equal to 106 W/cm2 (“They were welded with a three spot configuration with all of the spots being 100 microns in diameter. The two lead fibers each were fed by 300 W CW lasers and the trailing spot had a 3.6 kW CW laser feeding it,” para 052; using a radius of .05 mm and 300 W, calculated to be 3.8x106 W/cm2 for the lead fibers), the second front laser beam generating a second front keyhole in the second metal sheet at the second front spot (see annotated fig. 6 below), a center of each of the first and second front spots being located at a distance smaller than or equal to 2.5 mm from the lateral face of, respectively, the first metal sheet and the second metal sheet and the distance, (construed as half the distance of D2 in annotated fig. 3 below; “D2 is 590 to 600 microns,” para 041; construed as being .295-.3 mm between the center of the two front fibers and the middle of the weld) perpendicular to the direction of welding (Yagodkin’s teaching of “two lead fibers” and one “trailing fiber” in para 052 is construed such that the two lead beams have a distance between that is perpendicular to the direction of welding), between the centers of the first and second front laser beams being smaller than or equal to 5 mm (“D2 is 590 to 600 microns,” para 041; construed as being .59-.6 mm); and a back laser beam (see annotated fig. 3 below), the back laser beam intersecting the main faces of the first and second metal sheets that are adjacent to each other (“fiber laser output configured to weld the work pieces,” para 015; the trailing spot is construed as the fiber laser output that welds both workpieces together) and creating a back spot (see annotated fig. 6) thereon, an energy density of the back laser beam being greater than or equal to 106 W/cm2 (“They were welded with a three spot configuration with all of the spots being 100 microns in diameter. The two lead fibers each were fed by 300 W CW lasers and the trailing spot had a 3.6 kW CW laser feeding it,” para 052; using a radius of .05 mm and 3.6 KW, calculated to be 4.6x107 W/cm2 for the trailing spot), the back laser beam generating a back keyhole in the first and second metal sheets at the back spot (see annotated fig. 6 below); the first and second front laser beams and the back laser beam being configured in such a manner that: the first and second front spots are located in front of the back spot (as shown in fig. 3); and such that: at each moment in time, a solid phase region and/or a liquid phase region of the metal sheets remains between the first front keyhole and the back keyhole and between the second front keyhole and the back keyhole (based on fig. 6, construed such that there is a liquid phase between all of the keyholes).  In this embodiment, Yagodkin does not explicitly disclose a surface area of the back spot being greater than a surface area of each of the first and second front spots (for the welding embodiments in figs. 9 and 10, Yagodkin teaches each spot having the same diameter).
Yagodkin, figs. 2-3, 6, and 9

    PNG
    media_image1.png
    396
    438
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    421
    444
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    498
    522
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    328
    653
    media_image4.png
    Greyscale

However, in a different embodiment, Yagodkin teaches a surface area of the back spot being greater than a surface area of each of the first and second front spots (“two cleaning spots had 100 micron diameters and the main spot had a 600 micron diameter,” para 051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trailing spot in the embodiment of fig. 9 to have a diameter of .6 mm, in view of the teachings of fig. 8, because the size of the diameter for the trailing spot should depend on the type of material that is to be welded, and when welding steel, a larger diameter will be needed for the trailing spot that welds the two workpieces together (Yagodkin teaches aluminum alloys for figs. 9 and 10; in fig. 8, Yagodkin teaches steel).
Regarding claim 31, Yagodkin teaches wherein a greatest dimension of the first and/or the second front spot is comprised between 50 µm and 250 µm (“100 microns in diameter,” para 052).
Regarding claim 32, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein a greatest dimension of the back spot is comprised between 200 µm and 1800 µm.
However, in a different embodiment, Yagodkin teaches wherein a greatest dimension of the back spot is comprised between 200 µm and 1800 µm (“the main spot had a 600 micron diameter,” para 051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trailing spot in the embodiment of fig. 9 to have a diameter of .6 mm, in view of the teachings of fig. 8, because the size of the diameter for the trailing spot should depend on the type of material that is to be welded, and when welding steel, a larger diameter will be needed for the trailing spot that welds the two workpieces together (Yagodkin teaches aluminum alloys for figs. 9 and 10; in fig. 8, Yagodkin teaches steel).
Regarding claim 33, Yagodkin teaches wherein the first metal sheet and the second metal sheet each have respectively a thickness comprised between 0.15 mm and 5 mm (“One work piece was 1.2 mm thick…the other was 1.5 mm thick,” para 052).
Regarding claim 36, Yagodkin teaches wherein the centers of the first and second front spots are arranged at a distance from one another perpendicular to the direction of welding (Yagodkin’s teaching of “two lead fibers” and one “trailing fiber” in para 052 is construed such that the two lead beams have a distance between that is perpendicular to the direction of welding).
Regarding claim 47, Yagodkin teaches wherein the back spot has a circular contour (as shown in fig. 3 above) or an elongated shape, wherein the elongated shape is elongated along a direction of elongation parallel to the direction of welding along a direction of elongation parallel to the direction of welding.
Regarding claim 51, Yagodkin teaches wherein the method further comprises providing a welding material during the butt welding (concerning fig. 10, “a seam weld of type 6000 aluminum alloy work pieces created with wire filler,” para 053).
Regarding claim 52, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein the first and/or the second metal sheets comprises a steel substrate having a zinc-alloy or an aluminum-alloy precoating on at least one of the two main faces.
However, in a different embodiment, Yagodkin teaches wherein the first and/or the second metal sheets comprises a steel substrate having a zinc-alloy or an aluminum-alloy precoating on at least one of the two main faces (in fig. 8, Yagodkin teaches brazing for “electrogalvanized zinc coated steel,” para 051; construed such that the sheets of fig. 9 could be zinc coated steel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment of fig. 9 to use zinc-coated steel, in view of the teachings of fig. 8, by using zinc-coated workpieces in lieu of aluminum alloy workpieces, because alloyed steels such as high strength steels and coated steels benefit greatly by the method taught by Yagodkin because the two lead fiber laser modules remove coatings in order to facilitate the absorption of the main fiber laser when welding workpieces together (Yagodkin, paras 015 and 019).
Regarding claim 53, Yagodkin teaches wherein the first front laser beam, and/or the second front laser beam, and/or the back laser beam are generated by a common laser head (bulk optic 34, fig. 2).
Regarding claim 54, Yagodkin teaches wherein each of the first front laser beam, the second front laser beam and the back laser beam is created by a dedicated laser head (laser system 10, fig. 1).
Yagodkin, fig. 1

    PNG
    media_image5.png
    586
    969
    media_image5.png
    Greyscale

Regarding claim 56, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein the at least one of first metal sheet or second metal sheet comprises a zinc-containing or aluminum-containing precoating.
However, in a different embodiment, Yagodkin teaches wherein the at least one of first metal sheet or second metal sheet comprises a zinc-containing or aluminum-containing precoating (in fig. 8, Yagodkin teaches brazing for “electrogalvanized zinc coated steel,” para 051; construed such that the sheets of fig. 9 could be zinc coated).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment of fig. 9 to use aluminum that was zinc-coated, in view of the teachings of fig. 8, by using adding a zinc coating to the aluminum alloy workpieces, because coated work sheets benefit greatly by the method taught by Yagodkin because the two lead fiber laser modules remove coatings that facilitate the absorption of the main fiber laser when welding workpieces together (Yagodkin, paras 015 and 019).
Regarding claim 57, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein the greatest dimension of the back spot is comprised between 600 µm and 1200 µm.
However, in a different embodiment, Yagodkin teaches wherein the greatest dimension of the back spot is comprised between 600 µm and 1200 µm (“the main spot had a 600 micron diameter,” para 051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trailing spot in the embodiment of fig. 9 to have a diameter of .6 mm, in view of the teachings of fig. 8, because the size of the diameter for the trailing spot should depend on the type of material that is to be welded, and when welding steel, a larger diameter will be needed for the trailing spot that welds the two workpieces together (Yagodkin teaches aluminum alloys for figs 9 and 10; in fig. 8, Yagodkin teaches steel).
Regarding claim 62, Yagodkin teaches wherein the welding material is a welding wire or powder (concerning fig. 10, “a seam weld of type 6000 aluminum alloy work pieces created with wire filler,” para 053).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claim 29 above and further in view of Hixon et al. (US-4914268-A).
Yagodkin teaches the invention as described above but does not explicitly disclose wherein, at each moment in time of the butt welding, a volume of a melt bath created by the first front laser beam and a separate volume of a melt bath created by the second front laser beam is each separate from a volume of a melt bath created by the back laser beam.
	However, in the same field of endeavor of laser butt welding, Hixon teaches wherein, at each moment in time of the butt welding, a volume of a melt bath created by the first front laser beam (melt bath caused by beam E1, fig. 1, “the solid metal in areas 28 and 30 melts as the high energy beam passes along weld joint 16 and then resolidifies behind the beam,” column 5, lines 3-5) and a separate volume of a melt bath created by the second front laser beam (melt bath caused by beam E2, fig. 2) is each separate from a volume of a melt bath created by the back laser beam (melt bath caused by beam E3, fig. 3; “melting essentially only area 36, the temperature of the metal in heat affected zone 40 immediately behind the puddle 36 is raised by the application of beam E.sub.2, but not enough to melt the metal,” column 5, lines 35-37; see also zone 40 in fig. 3).
Hixon, figs. 1-3

    PNG
    media_image6.png
    650
    414
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, sequential beams where the material solidifies after each beam pass, in view of the teachings of Hixon, by increasing the distance between beams shown in figs. 3 and 6 above as taught by Yagodkin, in order to use a three-stage beam welding process that improves and optimizes the mechanical properties of the metal adjacent to the weld by varying the penetration of beams applied to the weld joint, thus securing a permanent attachment between workpieces (Hixon, column 2, lines 25-33 and column 2, line 54-column 3, line 8).
Claims 34-35, 37-39, 48, 50, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claim 29 above and further in view of Yano et al. (US-20140175069-A1).
Regarding claim 34, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the centers of the first and second front spots are located at an equal distance from the median plane between the first and second metal sheets (Yagodkin does not explicitly disclose the alignment of the beams as the weld is completed).
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the centers of the first and second front spots are located at an equal distance from the median plane between the first and second metal sheets (as shown in fig. 4(a); see also fig. 2c, which shows the two lead beams 3-3 and 3-4 symmetric across the weld seam).
Yano, figs. 2 and 4

    PNG
    media_image7.png
    241
    463
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    255
    515
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, two beams A1 and A2 that are located an equal distance from the center of the weld, in view of the teachings of Yano (fig. 4a), such that the two lead beams, as shown in fig. 3 of Yagodkin, were symmetric across the weld line, as shown in fig. 9 of Yagodkin, in order to produce a weld seam that is aligned properly, where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Regarding claim 35, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the centers of the first and second front spots are aligned along a direction perpendicular to the direction of welding (Yagodkin does not explicitly disclose the alignment of the beams as the weld is completed).
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the centers of the first and second front spots are aligned along a direction perpendicular to the direction of welding (as shown in fig. 4(a), which shows a distance B between the two lead beams 3-3 and 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, two beams A1 and A2 that are located an equal distance from the center of the weld, in view of the teachings of Yano (fig. 4a), such that the two lead beams, as shown in fig. 3 of Yagodkin, were symmetric across the weld line, as shown in fig. 9 of Yagodkin, in order to produce a weld seam that is aligned properly, where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Regarding claim 37, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the back spot is centered on the median plane between the first and second metal sheets (Yagodkin does not explicitly disclose the alignment of the trailing beam spot as the weld is completed).
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the back spot is centered on the median plane between the first and second metal sheets (in fig. 4(b) and 2(b), Yano teaches the alignment of beam 3-1 over the weld seam; construed such that it would be obvious to center the trailing beam spot taught by Yagodkin over weld seam).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a beam A1 that is centered over the weld seam, in view of the teachings of Yano (figs. 2b and 4b), such that the trailing beam, as shown in fig. 3 of Yagodkin, was across the weld line, as shown in fig. 9 of Yagodkin, in order to produce a weld seam that is aligned properly, where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Regarding claim 38, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the center of the back spot is laterally offset relative to the median plane between the first and second metal sheets (Yagodkin does not explicitly disclose the alignment of the trailing beam spot as the weld is completed).
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the center of the back spot is laterally offset relative to the median plane between the first and second metal sheets (in fig. 6, Yano teaches a lead angle of a trailing beam; examiner is construing this teaching such that it would cause a lateral offset for the trailing beam).
Yano, fig. 6

    PNG
    media_image9.png
    284
    457
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, an offset for the trailing beam, in view of the teachings of Yano (figs. 6a and 6b), such that the trailing beam, as shown in fig. 3 of Yagodkin, was aligned with an angle between 5 to 50 degrees across the weld seam, as shown in fig. 9 of Yagodkin, because by using this angle range, the amount of spatter is reduced, which cannot be obtained if the angle is either below 5 degrees or over 50 degrees (Yano, para 0047).
Regarding claim 39, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the center of the back spot extends at a distance, taken along the direction of welding, comprised between 0.5 mm and 8 mm from the center of a rearmost one of the first and the second front spots.
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the center of the back spot extends at a distance, taken along the direction of welding, comprised between 0.5 mm and 8 mm from the center of a rearmost one of the first and the second front spots (in fig. 4(b), Yano teaches that the distance B, which is set such that “the distance between the spot centers in the welding line direction is set to be within 5 mm,” para 0041).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a maximum distance of 5 mm between spot centers, in view of the teachings of Yano, such that the trailing beam was 5 mm or less from the two lead beams, as shown in fig. 3 of Yagodkin, in order to produce a weld seam where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Regarding claim 48, Yagodkin teaches the invention as described above as well as further comprising, simultaneously with the emitting of the first front laser beam (see annotated fig. 3 above), the second front laser beam (see annotated fig. 3 above) and the back laser beam (see annotated fig. 3 above).  Yagodkin does not explicitly disclose emitting a secondary back laser beam, the secondary back laser beam intersecting the main faces of the first and second metal sheets that are adjacent to each other and creating a secondary back spot thereon, the secondary back laser beam being configured in such a manner that the secondary back spot is located behind the back spot.
However, in the same in field of endeavor of laser wielding seams, Yano teaches emitting a secondary back laser beam (beam 3-2, fig. 2e), the secondary back laser beam intersecting the main faces of the first and second metal sheets that are adjacent to each other (as shown in fig. 2e; construed such that the ends of the pipe over which the weld seam is created are workpieces from Yagodkin) and creating a secondary back spot thereon (“the laser beam 3-2 has a small spot diameter,” para 0038), the secondary back laser beam being configured in such a manner that the secondary back spot is located behind the back spot (beam 3-1, fig. 2e).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a small beam 3-2, in view of the teachings of Yano, was behind the trailing beam, as shown in fig. 3 of Yagodkin, in order to use an additional beam with a small size and high-density heat energy, such that an oxide was prevented from forming in the molten material or an alloy element was segregated from the molten material, for the benefit of obtaining low-temperature toughness and corrosion resistance of the weld seam (Yano, para 0006).
Regarding claim 50, Yagodkin teaches the invention as described above but does not explicitly disclose wherein a greatest outer dimension of the back spot is greater than a greatest outer dimension of the secondary back spot.
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein a greatest outer dimension of the back spot (construed as the diameter for beam 3-1 in fig. 2e) is greater than a greatest outer dimension of the secondary back spot (construed as the diameter for the beam 3-2 in fig. 2e).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a small beam 3-2, in view of the teachings of Yano, was behind the trailing beam, as shown in fig. 3 of Yagodkin, in order to use a beam with an additional small size and high-density heat energy, such that an oxide was prevented from forming in the molten material or an alloy element was segregated from the molten material, for the benefit of obtaining low-temperature toughness and corrosion resistance of the weld seam (Yano, para 0006).
Regarding claim 58, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the center of the back spot extends at a distance, taken along the direction of welding comprised between 1 mm and 5 mm from the center of the rearmost among the first and the second front spots.
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the center of the back spot extends at a distance, taken along the direction of welding comprised between 1 mm and 5 mm from the center of the rearmost among the first and the second front spots (in fig. 2(c), Yano teaches a configuration of two lead beams 3-3 and 3-4 followed by two trail beams, 3-1 and 3-2; “a distance between spot centers of the plurality of laser beams in a direction of the welding line falls within 5 mm,” para 0022).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a maximum distance of 5 mm between spot centers, in view of the teachings of Yano, such that the center of the trailing beam was 5 mm or less from the centers of the two lead beams, as shown in fig. 3 of Yagodkin, in order to produce a weld seam where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Claims 40-42, 45, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claim 29 above and further in view of Bea et al. (US-8946586-B2).
Regarding claim 40, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the first front spot and/or the second front spot has a Gaussian or top hat energy distribution.
However, in the same in field of endeavor of laser wielding seams, Bea teaches wherein the first front spot and/or the second front spot has a Gaussian or top hat energy distribution (fig. 1A; “A laser 10 emits a laser beam 100 with a Gaussian profile,” column 14, lines 28-29; construed such that it would be obvious to use a Gaussian profile for the two front laser beams taught by Yagodkin).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a Gaussian distribution, in view of the teachings of Bea, such that the two lead circular beams, as shown in fig. 3 of Yagodkin, had Gaussian power distributions, where the power was maximized at the center and weakened in a radial direction, because when processing workpieces with a laser beam, it is mainly Gaussian laser beams that are used, (Bea, column 1, lines 23-25; column 3, lines 29-33), and because Gaussian lasers beam are more common in laser welding, they should be more readily available in comparison to other types of laser beams.
Bea, fig. 1a

    PNG
    media_image10.png
    213
    350
    media_image10.png
    Greyscale

Regarding claim 41, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the back spot has a Gaussian or top hat energy distribution.
However, in the same in field of endeavor of laser wielding seams, Bea teaches wherein the back spot has a Gaussian or top hat energy distribution (fig. 1A; “A laser 10 emits a laser beam 100 with a Gaussian profile,” column 14, lines 28-29; construed such that it would be obvious to use a Gaussian profile for the trailing laser beam spot taught by Yagodkin).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a Gaussian distribution, in view of the teachings of Bea, such that the trailing spot, as shown in fig. 3 of Yagodkin, had a Gaussian power distribution, where the power was maximized at the center and weakened in a radial direction, because when processing workpieces with a laser beam, it is mainly Gaussian laser beams that are used, (Bea, column 1, lines 23-25; column 3, lines 29-33), and because Gaussian lasers beam are more common in laser welding, they should be more readily available in comparison to other types of laser beams.
Regarding claim 42, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the back spot is ring-shaped.
However, in the same in field of endeavor of laser wielding seams, Bea teaches wherein the wherein the back spot is ring-shaped (fig. 2A; construed such that it would be obvious to use a ring-shape for the trailing laser beam taught by Yagodkin).
Bea, fig. 2A

    PNG
    media_image11.png
    231
    188
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a ring-shape energy distribution, in view of the teachings of Bea, such that the trailing spot, as shown in fig. 3 of Yagodkin, had a ring-shape energy power distribution, because the high concentration of the laser power in the defined ring area would cause the threshold intensities in these areas to be exceeded such that material processing can take place as opposed to a distribution where a more narrow keyhole could produce instabilities in the melt which can lead to eruptions and a suboptimal weld seam  (Bea, column 1, lines 33-38 and column 5, lines 8-21).
Regarding claim 45, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein a greatest outer dimension of the back spot is comprised between 200 µm and 1800 µm.
However, in a different embodiment, Yagodkin teaches wherein a greatest outer dimension of the back spot is comprised between 200 µm and 1800 µm (“the main spot had a 600 micron diameter,” para 051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trailing spot in the embodiment of fig. 9 to have a diameter of .6 mm, in view of the teachings of fig. 8, because the size of the diameter for the trailing spot should depend on the type of material that is to be welded, and when welding steel, a larger diameter will be needed for the trailing spot that welds the two workpieces together (Yagodkin teaches aluminum alloys for figs 9 and 10; in fig. 8, Yagodkin teaches steel; additionally, Bea teaches steel as well, column 12, lines 1-6).
Regarding claim 59, Yagodkin teaches wherein the first front spot and/or the second front spot has a circular contour (as shown for the front two beams in fig. 3 above).
Regarding claim 60, Yagodkin teaches the embodiment as described above but does not explicitly disclose wherein the greatest outer dimension of the back spot is comprised between 600 µm and 1200 µm.
However, in a different embodiment, Yagodkin teaches wherein the greatest outer dimension of the back spot is comprised between 600 µm and 1200 µm (“the main spot had a 600 micron diameter,” para 051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trailing spot in the embodiment of fig. 9 to have a diameter of .6 mm, in view of the teachings of fig. 8, because the size of the diameter for the trailing spot should depend on the type of material that is to be welded, and when welding steel, a larger diameter will be needed for the trailing spot that welds the two workpieces together (Yagodkin teaches aluminum alloys for figs 9 and 10; in fig. 8, Yagodkin teaches steel; additionally, Bea teaches steel as well, column 12, lines 1-6).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) and Bea et al. (US-8946586-B2) as applied to claims 29 and 42 above and further in view of Yano et al. (US-20140175069-A1).
Yagodkin teaches the invention as described above but does not explicitly disclose wherein the back spot is symmetrical relative to a plane parallel to the median plane between the two metal sheets (Yagodkin does not explicitly disclose the alignment of the trailing beam spot as the weld is completed).
However, in the same in field of endeavor of laser wielding seams, Yano teaches wherein the back spot is symmetrical relative to a plane parallel to the median plane between the two metal sheets (in fig. 4(b) and 2(b), Yano teaches the alignment of beam 3-1 over the weld seam; construed such that it would be obvious to center the trailing beam spot taught by Yagodkin over weld seam).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, a beam A1 that is centered over the weld seam, in view of the teachings of Yano (figs. 2b and 4b), such that the trailing beam, as shown in fig. 3 of Yagodkin, was across the weld line, as shown in fig. 9 of Yagodkin, in order to produce a weld seam that is aligned properly, where the occurrence of undercut or underfill is prevented and that produces a seam that is excellent in terms of low-temperature toughness and corrosion resistance (Yano, para 0025).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) and Yano et al. (US-20140175069-A1) as applied to claims 29 and 48 above and further in view of Bea et al. (US-8946586-B2).
Yagodkin teaches the invention as described above but does not explicitly disclose wherein the secondary back spot is ring- shaped or has a Gaussian or top hat energy distribution.
However, in the same in field of endeavor of laser wielding seams, Bea teaches wherein the secondary back spot is ring-shaped or has a Gaussian or top hat energy distribution (fig. 2A; construed such that it would be obvious to use a ring-shape for the beam 3-2 taught by Yano).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using a ring-shape energy distribution, in view of the teachings of Bea, such that the small beam 3-2, as taught by Yano, that was behind the trailing spot, as shown in fig. 3 of Yagodkin, had a ring-shape energy power distribution, because the high concentration of the laser power in the defined ring area would cause the threshold intensities in these areas to be exceeded such that material processing can take place as opposed to a distribution where a more narrow keyhole could produce instabilities in the melt which can lead to eruptions and a suboptimal weld seam  (Bea, column 1, lines 33-38 and column 5, lines 8-21).
Claims 43, 46, 55, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Yagodkin et al. (WO-2016025701-A1, relying on foreign version for drawings and provided English translation for written disclosure) and Bea et al. (US-8946586-B2) as applied to claims 29 and 42 above and further in view of Hamaya et al. (JP-2002219590-A, relying on the foreign version for drawings and provided English translation for written disclosure).
Regarding claim 43, Yagodkin teaches the invention as described above but does not explicitly disclose wherein an outer dimension of the back spot taken perpendicularly to the direction of welding is smaller than an outer dimension of the back spot taken parallel to the direction of welding.
However, in the same in field of endeavor of laser wielding, Hamaya teaches wherein an outer dimension (“Distance between the center of the subsequent laser beam and the direction perpendicular to the welding direction (LbPe) Line-symmetrically arranged with respect to the welding center line 49,” page 10, bottom of page) of the back spot (laser beam spot 43, fig. 3) taken perpendicularly to the direction of welding (welding direction 51, fig. 3) is smaller than an outer dimension of the back spot taken parallel to the direction of welding (“Distance (LbPa) in the direction parallel to the welding direction between the center of the first laser beam,” page 10, bottom of page; as shown the fig. 3, the distance of the minor axis of the elliptical beam 43 that is perpendicular to direction 51 is smaller than the distance that is along the major axis parallel to the direction 51).
Hamaya, fig. 3

    PNG
    media_image12.png
    558
    630
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using an elliptical beam shape, in view of the teachings of Hamaya, such that the trailing spot, as shown in fig. 3 of Yagodkin, has an elliptical shape, because an elliptical beam shape enables good laser welding for welding galvanized worksheets, such that the discharge speed of the vapor increases and the amount of sputtering and blowholes decrease for the advantage of suppressing welding defects in a weld (Hamaya, page 5, middle of page).
Regarding claim 46, Yagodkin teaches the invention as described above but does not explicitly disclose wherein a ratio of a greatest outer dimension by a greatest inner dimension of the back spot is comprised between 1.2 and 3.2.
However, in the same in field of endeavor of laser wielding, Hamaya teaches wherein a ratio of a greatest outer dimension (“Distance (LbPa) in the direction parallel to the welding direction between the center of the first laser beam,” page 10, bottom of page; as shown the fig. 3, the distance of the minor axis of the elliptical beam 43 that is perpendicular to direction 51 is smaller than the distance that is along the major axis parallel to the direction 51) by a greatest inner dimension (“Distance between the center of the subsequent laser beam and the direction perpendicular to the welding direction (LbPe) Line-symmetrically arranged with respect to the welding center line 49,” page 10, bottom of page) of the back spot (beam spot 43, fig. 3) is comprised between 1.2 and 3.2 (“1.2 ≦ D1Pa / D1Pe ≦ 2.5 where D1Pa  is the major axis of the laser beam ellipse (mm), and D1Pe is the minor axis of the laser beam ellipse (mm),” page 5, bottom of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using an elliptical beam shape, in view of the teachings of Hamaya, such that the trailing spot, as shown in fig. 3 of Yagodkin, has an elliptical shape, because an elliptical beam shape enables good laser welding for welding galvanized worksheets, such that the discharge speed of the vapor increases and the amount of sputtering and blowholes decrease for the advantage of suppressing welding defects in a weld and a ratio of 1.2 to 2.5 has been found to be the optimal range for the ratio between the major axis and minor axis of the ellipse  (Hamaya, page 5, middle of page and page 6, middle of page).
Regarding claim 55, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the steel substrate of at least one of first metal sheet or second metal sheet is a press-hardenable steel.
However, in the same in field of endeavor of laser wielding, Hamaya teaches wherein the steel substrate of at least one of first metal sheet or second metal sheet is a press-hardenable steel (“steel plate is press-formed into a desired shape,” page 2, top of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using steel plate that is press-formed into a desired shape, in view of the teachings of Hamaya, such that the two workpieces shown in fig. 9 of Yagodkin were press-formed steel plate, because press-formed steel plate is often used when assembling a vehicle body or automobile structure and galvanized steel has excellent corrosion resistance, where the method taught by Yagodkin provides a substantial benefit in removing coatings and in welding work pieces of different thicknesses (Hamaya, top of 2nd page; Yagodkin, middle of page 3 and top of page 6).
Regarding claim 61, Yagodkin teaches the invention as described above but does not explicitly disclose wherein the ratio of the greatest outer dimension by the greatest inner dimension of the back spot is comprised between 1.3 and 2.
However, in the same in field of endeavor of laser wielding, Hamaya teaches wherein the ratio of the greatest outer dimension (“Distance (LbPa) in the direction parallel to the welding direction between the center of the first laser beam,” page 10, bottom of page; as shown the fig. 3, the distance of the minor axis of the elliptical beam 43 that is perpendicular to direction 51 is smaller than the distance that is along the major axis parallel to the direction 51) by the greatest inner dimension (“Distance between the center of the subsequent laser beam and the direction perpendicular to the welding direction (LbPe) Line-symmetrically arranged with respect to the welding center line 49,” page 10, bottom of page) of the back spot (beam spot 43, fig. 3) is comprised between 1.2 and 2 (“1.2 ≦ D1Pa / D1Pe ≦ 2.5 where D1Pa  is the major axis of the laser beam ellipse (mm), and D1Pe is the minor axis of the laser beam ellipse (mm),” page 5, bottom of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yagodkin to include, using an elliptical beam shape, in view of the teachings of Hamaya, such that the trailing spot, as shown in fig. 3 of Yagodkin, has an elliptical shape, because an elliptical beam shape enables good laser welding for welding galvanized worksheets, such that the discharge speed of the vapor increases and the amount of sputtering and blowholes decrease for the advantage of suppressing welding defects in a weld and a ratio of 1.2 to 2.5 has been found to be the optimal range for the ratio between the major axis and minor axis of the ellipse  (Hamaya, page 5, middle of page and page 6, middle of page), and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/23/2021

/SANG Y PAIK/Primary Examiner, Art Unit 3761